Citation Nr: 0725568	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-34 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to the veteran's service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Seattle, Washington.  

The Board remanded this appeal in November 2006.  Although it 
requested that the veteran be provided with a copy of the 
recently amended version of 38 C.F.R. § 3.310 in the 
"Pertinent Laws and Regulations" section of any 
supplemental statement of the case issued in conjunction with 
this appeal, such action was not completed.  However, after 
careful consideration, the Board concludes that a remand is 
not required despite the holding in Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard, the Board observes that the 
intended effect of the amendment to 38 C.F.R. § 3.310 is to 
conform VA regulations to the decision in Allen v. Brown, 7 
Vet. App. 439 (1995).  See 71 Fed. Reg. 52,744 (Sept. 7, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).  Since VA has 
been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  Thus, any failure to provide notice regarding 
the content of the amended regulation is nonprejudicial to 
the veteran, and remanding this appeal would only cause 
unnecessary delay with no benefit to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


FINDING OF FACT

The competent evidence does not demonstrate that the veteran 
has a chronic low back disorder that was caused or aggravated 
by his service-connected left knee disability.






CONCLUSION OF LAW

A low back disorder is not proximately due to or the result 
of the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The Board finds that letters dated in June 2002 and December 
2004 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
December 2004 letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition.  It also advised him of the need to submit 
any evidence in his possession that was pertinent to his 
claim.  This letter indicated that it was being sent to the 
veteran as a supplement to the June 2002 letter, which 
provided him with notice regarding the types of evidence VA 
would assist him in obtaining and his responsibilities with 
regards to identifying such evidence and providing enough 
information so that VA could request the evidence.

The RO issued a rating decision in February 2003; thus, not 
all VCAA notice was sent prior to the initial adjudication.  
However, to the extent that any VCAA notice was not given 
prior to the initial adjudication of the claim in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the veteran's claim was 
readjudicated following receipt of the December 2004 letter, 
and a September 2005 supplemental statement of the case was 
sent to the veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder.  The veteran was given ample opportunity to 
notify VA of any outstanding treatment records, including a 
November 2006 letter which specifically requested that he 
provide the name(s) and address(es) of any facility (VA or 
non-VA) which treated him for his lumbar spine disorder; 
however, as of the date of this decision, he has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of (1) a 
current disability or symptoms of a current disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The veteran has not been provided with a VA examination with 
regards to the present appeal; yet, his accredited 
representative continues to assert that VA is required to 
afford one.  In the Appellant's Post-Remand Brief, the 
veteran's representative states that VA must provide an 
examination in light of the Court of Appeals for Veterans 
Claims (the Court) decision in Charles v. Principi, 16 Vet. 
App. 370 (2002).  According to the veteran's representative, 
the Court held in Charles that a VA examination was required 
when there was evidence of a current disability and evidence 
of an in-service injury, but no evidence addressing a medical 
nexus.  However, this summary confounds the holding issued in 
Charles.  Rather, the Court held that where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists.  Id. at 374-75.  If no evidence exists which 
addresses the issue of a nexus, a VA examination is required.  
Id.  Conversely, without evidence indicating an association, 
no evidence specifically addressing a medical nexus is 
required.

The Board observes that the Court has indicated that the 
third prong of the standard noted above, which requires that 
the evidence of record indicates that the claimed disability 
or symptoms "may be" associated with the established event, 
is a "low threshold."  McLendon v. Nicholson, 20 Vet. App. at 
83.  

In the present case, the only evidence of an association 
between the veteran's current degenerative joint disease of 
the lumbar spine and his service-connected left knee 
disability comes from the statements of the veteran and his 
representative, who have not demonstrated the requisite 
medical knowledge to render medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  Moreover, the veteran has asserted that his low 
back disability is the result of a significantly altered gait 
developed as a result of his left knee disability.  However, 
as discussed in more detail below, the evidence 
overwhelmingly suggests that he does not have a significantly 
altered gait as a result of his left knee disability.  Under 
such circumstances, the Board finds that the record does not 
contain any competent evidence indicating that his present 
low back disability may be associated with his service-
connected left knee disability.  Therefore the Board declines 
to afford the veteran a VA examination or obtain an opinion 
as to whether his current degenerative joint disease of the 
lumbar spine was caused or aggravated by his left knee 
disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  The Court has held 
that entitlement to service connection may also be granted 
for aggravation of a nonservice-connected condition by a 
service-connected condition.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  This determination rests upon the meaning of 
disability, defined for this purpose as "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Id. at 446 and 
448.

The veteran contends that he is entitled to service 
connection for a low back disability as secondary to his 
service-connected left knee disability.  Specifically, he 
asserts that he has had multiple small injuries to his back 
as a result of falls associated with left knee instability as 
well as additional strain placed on his back due to a limping 
gait.  He reported a 15 year history of low back pain at a 
June 2005 VA fee basis examination.

In contrast to the veteran's statements, the Board observes 
that there is little evidence of low back complaints in his 
contemporaneous post-service medical records.  In fact, the 
only evidence of back complaints consists of an April 2004 
emergency report which notes that he complained of "some" 
low back pain after falling when his left knee gave out.  No 
chronic back disorder is noted or diagnosed.  The veteran was 
also seen in April 2002, May 2002, and August 2002 for 
complaints of left knee pain with walking, and despite his 
contention in a June 2002 written statement that there is a 
direct relationship between the amount of walking he does, 
the pain in his left knee, and the pain in his lower back, no 
mention was made at any of these examinations of any back 
problems.  

While an absence of contemporaneous evidence of back problems 
or complaints is not determinative of the veteran's claim, 
the Board finds that it weighs heavily against his claim.  
Although the Board acknowledges that the veteran indicated 
that he did not seek treatment for the "small tweaks" he 
experienced in his back, the Board finds an almost complete 
lack of mention of back pain in the record highly probative.  
This lack of evidence is made more probative by the fact that 
no complaint was made while he was seeking treatment for his 
left knee given his insistence on a strong, direct 
relationship between the two disabilities.

As mentioned above, the veteran asserts that his left knee 
disability has left him with an altered gait.  This altered 
gait, he contends, is also proximately related to the 
development of his low back disability.  The examiner at a 
November 2002 VA fee basis examination noted that the 
veteran's gait was near normal with perhaps a slight limp; 
however, the majority of the his records show no abnormal 
gait.  An April 2002 VA medical record notes that he is 
ambulating with a steady gait; a May 2002 physical therapy 
consult states that he appears in good physical condition and 
walks with cowboy boots and no assist devices.  The veteran 
was observed to ambulate "okay" with slight valgus at an 
August 2002 orthopedics appointment, and an April 2004 
emergency report states that he is ambulating without 
difficulty.  He demonstrated a normal gait at the June 2005 
VA fee basis examination report and it was noted that his 
feet showed no abnormal weight bearing pattern.  Finally, 
although noted as having a possible slight limp at the 
November 2002 VA fee basis examination, the examiner 
indicated that it was difficult to detect which leg the 
veteran was protecting and that there were no signs of 
abnormal weight bearing or unusual wear over the soles of the 
veteran's shoes.

The veteran was diagnosed as having degenerative joint 
disease of the lumbar spine at the June 2005 VA fee basis 
examination.  However, with regards to the etiology of this 
low back disability, nothing in the veteran's claims file, 
other than his own statements and the statements of his 
accredited representative, correlates his current 
degenerative joint disease of the lumbar spine with his 
service-connected left knee disability.  The Board has 
reviewed these statements, including the one in the October 
2006 Appellant's Brief that it is a well known fact that a 
knee disorder can cause degenerative disc disease.  However, 
neither the veteran, nor his representative, have 
demonstrated that they have the requisite medical knowledge 
and experience to provide evidence regarding diagnosis or 
etiology.  See Espiritu, supra.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  Thus, the Board cannot accept these statements 
as competent evidence indicating a medical nexus between the 
current low back disability and the veteran's service-
connected left knee disability.

Similarly, the Board is not competent to make its own 
independent medical determinations.  Rather, it must have 
plausible reasons, based upon medical evidence in the record.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the 
present case, there is no competent medical evidence 
establishing a nexus.  Additionally, although the veteran 
contends that his service-connected knee disability has 
affected his walking, the evidence overwhelmingly indicates 
that he does not have an abnormal gait due to his left knee 
disability.  Under such circumstances, the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim that his low back disability is caused or aggravated by 
his service-connected left knee disability.  It must 
therefore be denied.  The benefit of the doubt rule is not 
applicable as a preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder 
secondary to the veteran's service-connected left knee 
disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


